Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Effective Filing Date
The instant application, has the following continuity data:
    PNG
    media_image1.png
    122
    697
    media_image1.png
    Greyscale

It can be seen that there are various continuation in part claims to the continuity.  Claims 1-13 are directed to subject matter that was introduced for the first time in U.S. Application 13/786,361, filed 3/5/2013, which is a continuation in part of three earlier U.S. Applications.  The earlier applications do not disclose the lumen configuration as presently claimed in independent claim 1 as well as the outer catheter sheath in a spaced apart relationship with the catheter body member forming a fluid passageway between.  This is shown for the first time in Figs. 17A-D and 18A-D and paragraph [0079] in U.S. Application 13/786,361 as fluid passageway 1614. Such a fluid passageway allows for infusing of larger volumes of fluid.  Therefore, the earliest 3/5/2013.	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 7, “the primary strut extending between a distal end of the filter member and a position substantially intermediate a longitudinal axis of the filer member… the secondary struts and tertiary struts extending between the position substantially intermediate the longitudinal axis of the filter member and a proximal end of the filter member” must be shown or the feature(s) canceled from the claim(s).   Likewise, claim 9 recites “the primary struts on the distal end of the filter member and the secondary and tertiary struts on the proximal end of the filter member”.  No new matter should be entered.  Presently, the specification in paragraph [0054] and Figs. 12, 13 appear to show the opposite of what is claimed.  The disclosure discusses first strut members 62 being between a proximal end of the filter member (end 18) and an intermediate position.  The disclosure further discusses second strut members 64 and third strut members 66 are between a distal end of the filter member (end 20) and the intermediate position.  Therefore, as best understood by the specification and drawings of how this device is configured and functions, the Examiner will interpret claim 7 as “the primary strut extending between a proximal end ….the secondary struts and tertiary struts extending between…a distal end”.  Likewise, claim 9 recites “the primary struts on the distal end of the filter member and the secondary and tertiary struts on the proximal end of the filter member”.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is presently no disclosure for “the primary strut extending between a distal end of the filter member and a position substantially intermediate a longitudinal axis of the filer member… the secondary struts and tertiary struts extending between the position substantially intermediate the longitudinal axis of the filter member and a proximal end of the filter member” (as per claim 7) and “the distal end of the filter member and the secondary and tertiary struts on the proximal end of the filter member” (as per claim 9).  As noted above, paragraph [0054] discloses the opposite of what is presently claimed.

Claim Objections
Claim 7 objected to because of the following informalities:  “the primary strut being extending between” should recite - - the primary strut extending between - -; “a distal end the filter member” should recite - - a distal end of the filter - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angel et al (US 2010/00217304) in view of Leonhardt et al (US 5713917).
Claim 1. Angel et al discloses a multi-lumen catheter comprising: a catheter body (12) member, a filter member (16), and an outer catheter sheath (22), the catheter body member having therein a first central lumen (30) having a first transverse lumen profile located centrally within catheter body member, a second lumen (44) having a second transverse lumen profile, and a third lumen (42) having a third transverse lumen profile, wherein the second transverse lumen profile and the third transverse lumen profile are different in size relative to the first transverse lumen profile, wherein each of the first central lumen, the second lumen, and the third lumen are spaced apart in a radial configuration and are parallel relative to each other within the catheter body member, and each of the first central lumen, the second lumen, and the third lumen having a proximal opening and a distal opening (Figs. 3-5; [0002], [0042], [0046], [0047], it is obvious these lumens all have a proximal and distal opening since they are for delivering or receiving/sensing something between the proximal and distal end of the device.  If the lumen was closed on one end it would not be able to function and deliver or receive/sense the intended substance or element); the catheter body member further comprises a proximal end and a distal end, wherein the distal end has a relatively smaller diametric profile than the proximal end ([0046]); at least one of a plurality of medical sensors operably coupled to the catheter body member ([0047]); the filter 
Angel et al discloses the outer catheter sheath having a luminal diameter sufficient to fit over the filter member (16) ([0049]).  Angel et al further discloses the lumen diameter is a function of design requirement and can be varied depending on the desired purpose and function of the lumen ([0049]) but fails to disclose this diameter creates a spaced apart relationship with the catheter body member forming a fluid passageway between an inner surface of the outer catheter sheath and an outer surface of the catheter body member.  However, since Angel et al recognizes the lumen diameter is a result effective variable, it would have been obvious to one of ordinary skill in the art to modify the device of Angel et al such that a spaced apart relationship is formed and a passageway is disposed between the claimed surfaces since this would have been a modification that would have involved a mere change in the size of a component through routine experimentation of one of ordinary skill in the art. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, Leonhardt et al teaches a multi-lumen catheter also for delivering a medical device to the vasculature (col. 1, ll. 11-15), wherein an outer catheter sheath (106) is disposed concentrically about a longitudinal portion of a multi-lumen (124, 126, 128) catheter body (112) such that a fluid passageway (108) is formed between an inner surface of the outer catheter sheath and an outer surface of the catheter bod 
Claim 2. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses an atraumatic tip (33, 52) at the distal end of the catheter body member ([0053]; Figs. 1, 6).
Claim 3. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses the atraumatic tip further comprises a radiopaque marker ([0050], [0053]).
Claim 4. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses a first hub (225) member coupled in fluid flow communication with a proximal end of the outer catheter sheath and a second hub (227) member coupled in fluid flow communication with a proximal end of the catheter body member, the first hub member and the second hub member configured to removably couple to each other in a fluid-tight manner and translate relative to each other along a 
Claim 5. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses the at least one of a plurality of medical sensors further comprises a first medical sensor located at the proximal end of the catheter body member and a second medical sensor located at the distal end ([0067]-[0069]).
Claim 6. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses the first medical sensor and the second medical sensor is one of a pressure transducer, a flow sensor, an analyte sensor, a color sensor, or an optical sensor ([0067]-[0069]).
Claim 7. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses the plurality of strut members further comprises a primary strut (62), a secondary strut (64), and a tertiary strut (66), the primary strut being extending between a proximal end the filter member and a position substantially intermediate a longitudinal axis of the filter member, the secondary struts and tertiary struts extending between the position substantially intermediate the longitudinal axis of the filter member and a distal end of the filter member (Figs. 12, 13; [0058]).
Claim 8. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses the secondary struts (64) have a shorter length than the tertiary struts (66) (Fig. 13C).
Claim 9. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses a circumferential ring (70) member positioned 
Claim 10. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses the circumferential ring member further has an undulating configuration defining peaks and valleys ([0058], [0061]; Figs. 12, 13).
Claim 11. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses the valleys of the circumferential ring member further comprise substantially U-shaped sections (74) (Figs. 12, 13; [0060]).
Claim 12. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses the catheter body member further comprises a fourth lumen (40) and a fifth lumen (40), both the fourth lumen and the fifth lumen having a fourth and fifth transverse lumen profile respectively, and the fourth and fifth transverse lumen profiles are the same size (Figs. 3-5; [0047]).
Claim 13. The combination discloses the invention substantially as claimed above, wherein Angel et al discloses the fourth and fifth lumens are spaced apart in a radial configuration from the first central lumen, the second lumen, and the third lumen (Figs. 3-5).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morgan et al (US 2014/0018840) and Angel et al (US 2012/0158039)
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE M SHI/Primary Examiner, Art Unit 3771